DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed April 25, 2022, have been considered, but are not persuasive.
	Applicant argues that Galstian (US 2011/0109824) does not disclose “an initial higher field power interval and a subsequent lower field power interval,” as claimed (page 8 of the April 25, 2022, Reply).  Applicant focuses on the teaching of adjusting the fill factor (FF) as taught by Galstian.  However, Galstian also teaches that amplitude modulation (AM) may be used to modulate the lens, and that FF may be combined with frequency changes to achieve optical power control (e.g., paragraphs [0141]–[0153]).  This, in addition to the teaching of adjusting RMS voltage, reasonably appears to meet the limitation of “an initial higher field power interval and a subsequent lower field power interval,” as claimed.
	Further, Applicant’s arguments regarding the differences between Applicant’s specification and Galstian are not persuasive to the extent that the features being argued are not recited in the claims (e.g., paragraph on page 8 of the Reply beginning with “This is distinct from Applicant’s Specification”).  Inasmuch as those features are recited in new Claims 23 and 24, Galstian would have rendered obvious those features (in combination with the other cited art), as set forth in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 9–12, 14–16, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0234934 to Chang in view of U.S. Patent Application Publication No. 2011/0109824 to Galstian.
	Regarding Claim 1, Chang discloses (e.g., Fig. 1 and its corresponding description) an electrically tunable lens, comprising: a first alignment layer 1280 and a second alignment layer 1180; an active layer comprising liquid crystal 1420/1440 confined between the first and second alignment layers in an optical path of the lens (Fig. 1); a first electrode 1260 disposed above the first alignment layer, and a second electrode 1160 disposed below the second alignment layer; and a driver 1520/1540 electrically connected to the first and second electrodes, configured to apply a drive signal across the first and second electrodes (paragraphs [0047] and [0066]).
Chang does not explicitly disclose that the drive signal includes an initial higher field power interval and a subsequent lower field power interval, the lower field power being configured to establish a target lens power during the lower field power interval.
Galstian discloses an electrically tunable lens, and suggests using a drive signal that includes an initial higher field power interval and a subsequent lower field power interval, the lower field power being configured to establish a target lens power during the lower field power interval, in order to allow the use of comparatively low voltages and avoid the need for high RMS voltages (e.g., paragraphs [0141]–[0153]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Chang such that the drive signal includes an initial higher field power interval and a subsequent lower field power interval, the lower field power being configured to establish a target lens power during the lower field power interval, as suggested by Galstian, in order to allow the use of comparatively low voltages and avoid the need for high RMS voltages.
Regarding Claim 2, the combination of Chang and Galstian would have rendered obvious wherein at least one of the first and second alignment layers has an anchoring strength greater than 10−4 J/m2 (where the specific anchoring strength is not disclosed, but selecting an appropriate anchoring strength based on desired pretilt control of the liquid crystals, which is what an anchoring strength does, would have been obvious as a matter of design choice based on specific application needs, and would have been within the level of one of ordinary skill in the art, and would have achieved expected results).

Regarding Claim 3, Chang discloses (e.g., Fig. 1 and its corresponding description) an electrically tunable lens, comprising: a first alignment layer 1280 and a second alignment layer 1180; an active layer comprising liquid crystal 1420/1440 confined between the first and second alignment layers in an optical path of the lens (Fig. 1); a first electrode 1260 disposed above the first alignment layer, the first electrode having a first patterned opening 1262 (Fig. 2A) disposed over an aperture region of the active layer; a second electrode 1160 disposed below the second alignment layer, the second electrode having a second patterned opening 1162 arranged to induce in combination with the first electrode an electric field in the active layer; and a driver 1520/1540 electrically connected to the first and second electrodes, configured to apply a drive signal across the first and second electrodes (paragraphs [0047] and [0066]).
Chang does not explicitly disclose that the drive signal includes an initial higher field power interval and a subsequent lower field power interval, the lower field power being configured to establish a target lens power during the lower field power interval.
Galstian discloses an electrically tunable lens, and suggests using a drive signal that includes an initial higher field power interval and a subsequent lower field power interval, the lower field power being configured to establish a target lens power during the lower field power interval, in order to allow the use of comparatively low voltages and avoid the need for high RMS voltages (e.g., paragraphs [0141]–[0153]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Chang such that the drive signal includes an initial higher field power interval and a subsequent lower field power interval, the lower field power being configured to establish a target lens power during the lower field power interval, as suggested by Galstian, in order to allow the use of comparatively low voltages and avoid the need for high RMS voltages.
Regarding Claim 4, the combination of Chang and Galstian would have rendered obvious wherein the first and second patterned openings have circular shapes (Fig. 2A of Chang).
Regarding Claim 5, the combination of Chang and Galstian would have rendered obvious wherein the first and second patterned openings have circular shapes with a common radius (Fig. 2A of Chang).
Regarding Claim 9, the combination of Chang and Galstian would have rendered obvious (citing to Chang) including a third alignment layer 1360/1380 between the first alignment layer and the second alignment layer; and a second active layer comprising liquid crystal confined between the third alignment layer and the second alignment layer (where 1420 and 1440 form the first and second active layers, in either order).
Regarding Claim 10, the combination of Chang and Galstian would have rendered obvious (citing to Chang) including a pad electrode 1340 disposed between the first and second active layers.
Regarding Claim 11, the combination of Chang and Galstian would have rendered obvious wherein the active layer has an average thickness X prior to bending over a fold radius less than 10 mm, and an average thickness Y after recovering from the bending, wherein Y=X±10% X (where the limitations appear to require a desired resilience of the device, that after bending, it returns substantially to its prior form, which would have been an obviously desired feature of a bendable display, and absent any specific structure being recited, would have been obvious to select a 0% tolerance as ideal).
Regarding Claim 12, the combination of Chang and Galstian would have rendered obvious wherein at least one of the first and second alignment layers has an anchoring strength greater than 10−4 J/m2 (where the specific anchoring strength is not disclosed, but selecting an appropriate anchoring strength based on desired pretilt control of the liquid crystals, which is what an anchoring strength does, would have been obvious as a matter of design choice based on specific application needs, and would have been within the level of one of ordinary skill in the art, and would have achieved expected results).

	Regarding Claim 14, Chang discloses (e.g., Fig. 1 and its corresponding description) an electrically tunable lens, comprising: a first alignment layer 1280, a second alignment layer 1380, a third alignment layer 1360 and a fourth alignment layer 1180; a first active layer 1440 comprising liquid crystal confined between the first and second alignment layers in an optical path of the lens; a second active layer 1420 comprising liquid crystal confined between the third and fourth alignment layers in the optical path of the lens; a first electrode 1260 disposed above the first alignment layer, the first electrode having a first patterned opening 1262 disposed in alignment with an aperture region of the first active layer (Fig. 2A); and a second electrode 1160 disposed below the fourth alignment layer, the second electrode having a second patterned opening 1162 disposed in alignment with an aperture region of the second active layer (Fig. 2A); and a pad electrode 1340 disposed between the first and second active layers (Fig. 1); and a driver 1520/1540 electrically connected to the first and second electrodes, configured to apply a first drive signal to the first electrode and a second drive signal to the second electrode arranged to induce, in combination with the pad electrode, electric fields in the first and second active layers (paragraphs [0047] and [0066]).
Chang does not explicitly disclose wherein at least one of the first drive signal and the second drive signal includes an initial higher field power interval and a subsequent lower field power interval, the lower field power being configured to establish a target lens power during the lower field power interval.
Galstian discloses an electrically tunable lens, and suggests using a drive signal that includes an initial higher field power interval and a subsequent lower field power interval, the lower field power being configured to establish a target lens power during the lower field power interval, in order to allow the use of comparatively low voltages and avoid the need for high RMS voltages (e.g., paragraphs [0141]–[0153]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Chang such that at least one of the first drive signal and the second drive signal includes an initial higher field power interval and a subsequent lower field power interval, the lower field power being configured to establish a target lens power during the lower field power interval, as suggested by Galstian, in order to allow the use of comparatively low voltages and avoid the need for high RMS voltages.
Regarding Claim 15, the combination of Chang and Galstian would have rendered obvious wherein the first and second patterned openings have circular shapes (Fig. 2A of Chang).
Regarding Claim 16, the combination of Chang and Galstian would have rendered obvious wherein the first and second patterned openings have circular shapes with a common radius (Fig. 2A of Chang).
Regarding Claim 20, the combination of Chang and Galstian would have rendered obvious wherein the first active layer has an average thickness X prior to bending over a fold radius less than 10 mm, and an average thickness Y after recovering from the bending, wherein Y=X±10% X (where the limitations appear to require a desired resilience of the device, that after bending, it returns substantially to its prior form, which would have been an obviously desired feature of a bendable display, and absent any specific structure being recited, would have been obvious to select a 0% tolerance as ideal).
Regarding Claim 21, the combination of Chang and Galstian would have rendered obvious wherein at least one of the first, second, third and fourth alignment layers has an anchoring strength greater than 10−4 J/m2 (where the specific anchoring strength is not disclosed, but selecting an appropriate anchoring strength based on desired pretilt control of the liquid crystals, which is what an anchoring strength does, would have been obvious as a matter of design choice based on specific application needs, and would have been within the level of one of ordinary skill in the art, and would have achieved expected results).
Regarding Claim 23, the combination of Chang and Galstian would have rendered obvious wherein the initial higher field power interval has a first boltage magnitude and the subsequent lower field power interval has a second voltage magnitude different from the first voltage magnitude (e.g., paragraph [0145] of Galstian, suggesting amplitude modulation to control lens modulation).
Regarding Claim 24, the combination of Chang and Galstian would have rendered obvious wherein the initial higher field power interval has a first frequency and the subsequent lower field power interval has a second frequency different from the first frequency (e.g., paragraphs [0141]–[0144] of Galstian, suggesting frequency changes to achieve optical power control, where combining amplitude and frequency changes is discussed in paragraphs [0149]–[0153]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Galstian, in view of U.S. Patent Application Publication No. 2012/0262663 to Chin et al.
Regarding Claim 6, the combination of Chang and Galstian does not explicitly disclose a first resistive layer disposed above the first alignment layer and a second resistive layer disposed below the second alignment layer.
Chin discloses an electrically tunable liquid crystal lens, and teaches including a first resistive layer 370 disposed above the first alignment layer and a second resistive layer 370 disposed below the second alignment layer, in order to optimize the electrical field (e.g., Fig. 10 and paragraph [0043]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Chang and Galstian to include a first resistive layer disposed above the first alignment layer and a second resistive layer disposed below the second alignment layer, as suggested by Chin, in order to optimize the electrical field.
Regarding Claim 17, the combination of Chang, Galstian, and Chin would have rendered obvious including a first resistive layer disposed above the first alignment layer and a second resistive layer disposed below the fourth alignment layer (Chin, Fig. 10 and paragraph [0043], to optimize the electrical field).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Galstian, in view of U.S. Patent Application Publication No. 2006/0227271 to Park.
Regarding Claim 7, the combination of Chang and Galstian does not explicitly disclose including an array of elastic polymer posts in the active layer between the first alignment layer and the second alignment layer, posts in the array extending from the first alignment layer to the second alignment layer.
Park discloses a display, and teaches using an array of elastic polymer posts spanning from one substrate to the other in order to reduce touch defects and relieve substrate waviness (e.g., paragraphs [0022], [0054], and [0079]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Chang and Galstian to include an array of elastic polymer posts in the active layer between the first alignment layer and the second alignment layer, posts in the array extending from the first alignment layer to the second alignment layer, as suggested by Park, in order to reduce touch defects and relieve substrate waviness.
Regarding Claim 18, the combination of Chang, Galstian, and Park would have rendered obvious including: a first array of elastic polymer posts in the first active layer between the first alignment layer and the second alignment layer, posts in the array extending from the first alignment layer to the second alignment layer; and a second array of elastic polymer posts in the second active layer between the third alignment layer and the fourth alignment layer, posts in the array extending from the third alignment layer to the fourth alignment layer (Park, paragraphs [0022], [0054], and [0079], in order to reduce touch defects and relieve substrate waviness).

Allowable Subject Matter
Claims 8, 13, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding each of Claims 8, 13, 19, and 22, the prior art of record fails to disclose, and would not have rendered obvious, “wherein at least one of the first alignment layer and the second alignment layer comprises a polymeric layer including liquid crystal moieties,” as recited in Claim 8, and similarly in Claims 13, 19, and 22, in combination and taken all together as a whole with the claims from which those claims respectively depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871